., ., , , Case
'

,.·:
       ~
          , ,.\ I1:20-cv-01864-LLS
           ' ; "I
                    ·.
                         \'. /-
                                                        Document 12 Filed 05/27/20 Page 1 of 6
• \IV!                    ' ' . ,,,,,                                            llSDC SD1'Y
                                                                                   DOCUME~T
       UNITED STATES DISTRICT COURT                                               ELECTRO'ICALLY FILED
       SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _ _ _ _,,,__-::::--r-
    EILEEN CONNELL,                                                               DATE FILED:          <;/ 2   7/2 c
                                                                                                          '

                                                       Plaintiff,

                                        - against -                         20 Civ. 1864       (LLS)

       KEVIN C.                   JOHNSON and NEOGENOMICS,                 MEMORANDUM & ORDER
       INC.,

                                                       Defendants.


                    Plaintiff brought this action against defendants to recover

       short-swing profits pursuant to Section 16(b)                           of the Securities

       Exchange Act of 1934                     ("Exchange Act"),      15 U.S.C. § 78p(b).

       Defendants move to dismiss the complaint for failure to state a

       claim upon which relief can be granted.                           For the following

       reasons,                   the motion is granted.

                                                         BACKGROUND

                    The following facts are as alleged in the complaint                        (Dkt.

       No. 1).

                    Defendant Kevin C.             Johnson is a director of NeoGenomics,

           Inc.     ("NeoGenomics"),             a cancer diagnostics and pharmaceutical

           services company.                  Plaintiff Eileen Connell is a shareholder of

       NeoGenomics,                     and brings this action "in the right and for the

       benefit of NeoGenomics, which is named as a defendant solely to

       bring all necessary parties before the Court."                             Compl.   ~   5.

                    On November 9,             2018,    Johnson sold 46,000 shares of

           NeoGenomics common stock at $17.01 per share and 20,007 shares


                                                             -1-
             Case 1:20-cv-01864-LLS Document 12 Filed 05/27/20 Page 2 of 6



at $17.08 per share.           On December 21, 2018, Johnson "placed a

trade to purchase" 26,000 shares of NeoGenomics common stock at

$11.60 per share, resulting in a profit of $142,060.49.                  Id.

<JI   10.

            On December 27, 2018, Johnson ~eported the cancellation of

the December 21, 2018 transaction.

            Connell sent a letter to NeoGenomics demanding that it

recover the short-swing profits Johnson received from the

transactions.          NeoGeonomics responded that there were no profits

because Johnson's December 21, 2018 transaction had been

cancelled.         NeoGenomics also stated that Johnson paid $60,000 to

NeoGenomics as part of a "settlement and disgorgement."                  Id.

<JI   14.     Connell requested information about the disgorgement and

settlement agreement, which NeoGeonomics did not provide.

            Connell filed this action on March 3, 2020 to recover

Johnson's short-swing profits.             Defendants moved to dismiss the

complaint on May 4, 2020.

                                     DISCUSSION

            On a motion to dismiss under Rule 12 (b) (6), the court

accepts "all factual allegations in the complaint as true,

drawing all reasonable inferences in favor of the plaintiff."

Kelly-Brown v. Winfrey, 717 F.3d 295, 304              (2d Cir. 2013).       To

survive a motion to dismiss, a complaint must plead "enough

facts to state a claim to relief that is plausible on its face."


                                          -2-
        Case 1:20-cv-01864-LLS Document 12 Filed 05/27/20 Page 3 of 6



Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

1974   (2007).     A claim is facially plausible "when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged."       Ashcroft v.       Iqbal, 556 U.S.   662,   678, 129

S. Ct. 1937, 1949 (2009).

       Section 16(b) of the Exchange Act states,

       For the purpose of preventing the unfair use of information
       which may have been obtained by such beneficial owner,
       director, or officer by reason of his relationship to the
       issuer, any profit realized by him from any purchase and sale,
       or any sale and purchase, of any equity security of such
       issuer (other than an exempted security) or a security-based
       swap agreement involving any such equity security within any
       period of less than six months, unless such security or
       security-based swap agreement was acquired in good faith in
       connection with a debt previously contracted, shall inure to
       and be recoverable by the issuer, irrespective of any
       intention on the part of such beneficial owner, director, or
       officer in entering into such transaction of holding the
       security or security-based swap agreement purchased or of not
       repurchasing the security or secur~ty-based swap agreement
       sold for a period exceeding six months.

15 U.S.C. § 78p(b).

       To establish liability under Section 16(b), a plaintiff

must prove that "there was       (1)   a purchase and (2)      a sale of

securities       (3) by an officer or director of the issuer or by a

shareholder who owns more than ten percent of any one class of

the issuer's securities       (4) within a six-month period."

Gwozdzinsky v. Zell/Chilmark Fund, L.P., 156 F.3d 305, 308                 (2d

Cir. 1998).

       Defendants argue that there was no purchase of securities


                                       -3-
      Case 1:20-cv-01864-LLS Document 12 Filed 05/27/20 Page 4 of 6



under Section 16(b) because Johnson cancelled the December 21,

2018 transaction to purchase the 26,000 shares.         Plaintiff

argues that a purchase occurred when Johnson placed that trade

to purchase the shares.

     Section 3 of the Exchange Act provides that, "unless the context
     otherwise   requires," the term "purchase" "include[s]       any
     contract to buy, purchase, or otherwise acquire." 15 U.S.C. §
     78c(a), (a) (13).  This language has been interpreted to make an
     individual a "purchaser" when he or she "incurred an irrevocable
     liability to take and pay for the stock." Blau v. Ogsbury, 210
     F.2d 426, 427 (2d Cir. 1954).     See also Blue Chip Stamps v.
     Manor Drug Stores, 421 U.S. 723, 751, 95 S. Ct. 1917, 44 L.Ed.2d
     539 (1975) ("[T]he holders of puts, calls, options, and other
     contractual rights or duties to purchase or sell securities have
     been recognized as 'purchasers' or 'sellers' of securities for
     purposes of Rule l0b-5, not because of a judicial conclusion
     that they were similarly situated to 'purchasers' or 'sellers,'
     but because the definitional provisions of the 1934 Act
     themselves grant them such a status." (emphasis added)).

     The plaintiffs argue from this definition that a purchase occurs
     when and where an investor places a buy order.      Other courts
     considering similar claims have unanimously rejected this
     construction.

Plumbers' Union Local No. 12 Pension Fund v. Swiss Reinsurance

Co., 753 F. Supp. 2d 166, 177      (S.D.N.Y. 2010).

     With these points in mind, it is apparent that the critical
     moment in the initial 'purchase' or 'sale,' for the purpose of
     determining when that transaction occurred within the meaning
     of § 16(b), is that point at which the investor becomes
     irrevocably committed to the transaction and, in addition, no
     longer has control over the transaction in any way that could
     be turned to speculative advantage by the investor.      It is at
     that moment that the decision to invest is made and the power
     to manipulate the transaction is lost. Insofar as the six-month
     rule is a presumption concerning the motivation of that decision,
     it is the moment of that decision that governs the construction
     of§ 16(b). The technicalities of stock transfers, such as the
     passing of title or the exchange of the shares are,            by
     themselves, of no import for§ 16(b) purposes.




                                    -4-
         Case 1:20-cv-01864-LLS Document 12 Filed 05/27/20 Page 5 of 6



Prager v. Sylvestri,       449 F. Supp.       425,   432-33   (S.D.N. Y.   1978).

See also Absolute Activist Value Master Fund Ltd. v.                  Ficeto,     677

F.3d 60,    67   (2d Cir. 2012)   ("Our decision in Radiation Dynamics,

Inc. v. Goldmuntz,      464 F.2d 876     (2d Cir. 1972), also lends

support to the notion that a securities transaction occurs when

the parties incur irrevocable liability."); Olagues v.

Perceptive Advisers LLC, No. 15-CV-1190               (AJN), 2016 WL 4742310,

at *4    (S.D.N.Y. Sept.    9, 2016)    ("Perceptive incurred an

'irrevocable obligation'       to exercise the puts and sell the

underlying shares of Repros stock at 5:30 pm Eastern Time on

Friday, March 15, 2013.        That was the last moment that

Perceptive could have submitted instructions not to exercise its

puts.").

        Johnson's placement of the trade to purchase the shares on

December 21,     2018 does not constitute a purchase under the

Exchange Act.      Because he cancelled that transaction, he had not

incurred an irrevocable obligation to pay for the stock.                     As

reported on his Form 4/A, Johnson owned 77,866 shares of

NeoGenomics stock following his November 9,               2018 sales of stock,

which is the same number of shares he owned on December 27,

2018, the date he reported the cancellation of the December 21,

2018 transaction.       Eldridge Deel. Exs. A, C.

        Plaintiff argues that a rescission of a purchase of stock

does not negate Section 16(b)          liability, citing Volk v.           Zlotoff,


                                        -5-
         Case 1:20-cv-01864-LLS Document 12 Filed 05/27/20 Page 6 of 6



285 F. Supp. 650     (S.D.N.Y. 1968).       The defendants in Volk sold

and exercised their options to purchase stock between June and

August of 1967, and then rescinded their exercise of stock

options and returned their shares months later in October.               In

this case, however, Johnson did not rescind a purchase of

shares; rather, a purchase never occurred because he cancelled

the transaction and was not irrevocably committed to it.

     Accordingly, Johnson did not purchase shares or earn short-

swing profits in violation of Section 16(b) of the Exchange Act.

                                 CONCLUSION

     Defendants' motion to dismiss the complaint           (Dkt. No. 7)       is

granted.

     So ordered.

Dated:       New York, New York
             May 27, 2020


                                              LOUIS L. STANTON
                                                  U.S.D.J.




                                      -6-
